DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
					Response to Amendment
- Claims 1, 3-4, 6-8, 11, 13-14 and 16-18 are pending.
- Claims 1 and 11 have been amended.
- Claims 1, 3-4, 6-8, 11, 13-14 and 16-18 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 6-8, 11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (IDS provided: Introduction of PUCCH Cell Group R2-150263; hereinafter 3GPP) in view of Dinan (Pub. No. US 2013/0336298 A1; hereinafter Dinan), further in view of Kwon et al. (Pub. No. US 2013/0114576 A1; hereinafter Kwon).
Regarding claim 1, Dinan discloses a method comprising: receiving, by a wireless device, at least one first message (Page 1 is configured by RRC dedicated signal) comprising the plurality of cells being grouped into: a primary physical uplink control channel (PUCCH) group comprising a primary cell with a primary PUCCH; (Page2 Ppcg is the PUCCH cell group contain PCell) and a secondary PUCCH group comprising one or more secondary cells, the one or more secondary cells comprising a PUCCH secondary cell with a secondary PUCCH; (Page 2, Spcg is the PUCCH cell Group containing one SCell with PUCCH)
	However, 3GPP fails disclose the parameters comprise radio resource control (RRC) dedicated parameters for each secondary cell included in the plurality of cells; receive at least one message comprising parameters; if a secondary cell other than the PUCCH secondary cell is added to the plurality of cells, determining whether a first control channel parameter is present in the RRC dedicated parameters for the secondary cell; and the secondary cell is mapped to the secondary PUCCH group if the first control channel parameter is present in the RRC dedicated parameters for the secondary cell, otherwise the secondary cell is mapped to the primary PUCCH group and transmitting channel state information of the secondary cell on the secondary PUCCH if the secondary cell being is mapped to the secondary PUCCH group based on the first control channel parameter present in the RRC dedicated parameters for the secondary cell; and transmitting the channel state information of the secondary cell on the primary PUCCH if the secondary cell being is mapped to the primary PUCCH group based on the first control channel parameter not present in the RRC dedicated parameters for the secondary cell.
(See ¶0059, a UE receives an sCellToAddModList in an RRC reconfiguration message, See ¶0060 Dedicated parameters may comprise downlink dedicated parameters and uplink dedicated parameters.)
for each secondary cell included in the plurality of cells; (See ¶0092, control message(s) may cause in said wireless device assignment of each of the plurality of secondary cells to a cell group in a plurality of cell groups; The control message(s) may comprises at least one cell add-modify information element. Each of the cell add-modify information element(s) may comprise a first plurality of dedicated parameters in the plurality of dedicated parameters; The first plurality of dedicated parameters may comprise a first cell index for a first secondary cell in the secondary cell(s).) receive at least one message comprising parameters (See ¶0046, base station may group cells into a plurality of cell groups; base station provide TAG configuration information to the wireless device RRC message) if a secondary cell other than the PUCCH secondary cell is added to the plurality of cells, determining whether a first control channel parameter is present in the RRC dedicated parameters for the secondary cell; (See ¶0050, if the scell is added and assigned to synchronized Stag; See ¶0061, a dedicated parameter in Scell dedicated parameters may include the TAG ID of the Scell if the Scell belongs to an Stag) and the secondary cell is mapped to the secondary PUCCH group if the first control channel parameter is present in the RRC dedicated parameters for the secondary cell, otherwise the secondary cell is mapped to the primary PUCCH group (See ¶0058, rrc connection reconfiguration procedure may be to modify an RRC connection (e.g. to add scells); See ¶0061, scell tag configuration may be included in the scelltoaddmodlist; scelltoaddmodlist transmitted to a UE in RRC message ) transmitting channel state information of the secondary cell on the secondary PUCCH if the secondary cell is mapped to the secondary PUCCH group; (See ¶0061, A dedicated parameter in SCell dedicated parameters may include the TAG ID of the SCell if the SCell belongs to an sTAG; See ¶0108, Activating an SCell may imply applying normal SCell operation including CQI/PMI/RI/PTI reporting for the SCell; interpreted if the scell is activated in the secondary group the UE reports csi for that scell on the sTAG) based secondary PUCCH group based on the first control channel parameter being present in the RRC dedicated parameters for the secondary cell  (See ¶0058, rrc connection reconfiguration procedure may be to modify an RRC connection (e.g. to add scells); See ¶0061, scell tag configuration may be included in the scelltoaddmodlist; scelltoaddmodlist transmitted to a UE in RRC message ) and transmitting the channel state information of the secondary cell on the primary PUCCH if the secondary cell being mapped to the primary PUCCH group. (See ¶0061, If a dedicated TAG id parameter is not included in dedicated radio resource configuration of an SCell, it may be assumed that the SCell is assigned to the pTAG; Activating an SCell may imply applying normal SCell operation including CQI/PMI/RI/PTI reporting for the SCell; interpreted the scell is mapped to the Ptag the UE transmits the csi for that activated scell on primary tag) based on the first control channel parameter not being present in the RRC dedicated parameters for the secondary cell. (See ¶0061, If a dedicated TAG id parameter is not included in dedicated radio resource configuration of an SCell, it may be assumed that the SCell is assigned to the pTAG)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
However, 3GPP in view of Dinan fails to disclose receiving a second message comprising parameters indicating a release of the one or more secondary cells in the secondary PUCCH group, and releasing each of the one or more secondary cells in the secondary PUCCH group based on the second message
Kwon receiving a second message comprising parameters (See ¶0172-0173) indicating a release of the one or more secondary cells in the secondary PUCCH group, (see 0171-TAG configuration information may be included in an RRC message in addition to a MAC message and transmitted; sEE 0172-an sCellToReleaseList-r10 field includes information on a list of secondary serving cells whose configuration will be released; sEE 0153-When all secondary serving cells within an sTAG are released and ii) when all the uplink component carriers of secondary serving cells within an sTAG are released.) and releasing each of the one or more secondary cells in the secondary PUCCH group based on the second message (sEE 0172-an sCellToReleaseList-r10 field includes information on a list of secondary serving cells whose configuration will be released; sEE 0153-When all secondary serving cells within an sTAG are released and ii) when all the uplink component carriers of secondary serving cells within an sTAG are released.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by 3GPP in view of Dinan to include releasing the secondary serving cells. The motivation to combine is to efficiently reduce the overhead and complexity, a Timing Alignment Group (TAG) is assigned (See ¶0083).
Regarding claims 3 and 13, 3GPP fails to disclose the RRC dedicated parameters comprise at least one uplink power control parameter.
Dinan discloses the RRC dedicated parameters comprise at least one uplink power control parameter. (See ¶0060, uplink dedicated parameters include uplink power control dedicated scell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
Regarding claims 6 and 16, 3GPP fails to disclose received an activation command indicating activation of the control channel secondary cell. 
(See ¶0042, eNB transmits an activation command to activate the scell; See ¶0087-0088, the autonomous selection may be performed by the wireless device)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
Regarding claims 7 and 17, 3GPP discloses the plurality of cells are grouped into a plurality of timing advanced groups. (Page 2, the serving cells of one PCG can be in different TAGs)
Regarding claims 8 and 18, 3GPP fails to disclose timing advanced groups comprise at least one of: a primary timing advanced group; or a secondary timing advanced group. 
	Dinan discloses timing advanced groups comprise at least one of: a primary timing advanced group; or a secondary timing advanced group. (See ¶0034, secondary timing advanced group)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
Regarding claim 11, 3gpp discloses a method comprising: receiving, by a wireless device, at least one first message (Page 1 is configured by RRC dedicated signal) comprising the plurality of cells being grouped into: a primary physical uplink control channel (PUCCH) group comprising a primary cell with a primary PUCCH; (Page 2 pPCG is the PUCCH Cell group contained PCell)  and a secondary PUCCH group comprising one or more secondary cells, the one or more secondary cells comprising a PUCCH secondary cell with a secondary PUCCH; (Page 2, sPCG is the PUCCH Cell Group containing one SCell with PUCCH)  

Dinan discloses one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: (See ¶0025, the wireless device 406 may include at least one processor 408, and at least one set of program code instructions stored in non-transitory memory and executable by that at least one processor) receive at least one message comprising parameters (See ¶0046, base station may group cells into a plurality of cell groups; base station provide TAG configuration information to the wireless device RRC message) and wherein: the parameters comprise radio resource control (RRC) dedicated parameters for each secondary cell included in the plurality of cells; (See ¶0092, control message(s) may cause in said wireless device assignment of each of the plurality of secondary cells to a cell group in a plurality of cell groups; The control message(s) may comprises at least one cell add-modify information element. Each of the cell add-modify information element(s) may comprise a first plurality of dedicated parameters in the plurality of dedicated parameters) if a secondary cell other than the PUCCH secondary cell is added to the plurality of cells, determining whether a first control channel parameter is present in the RRC dedicated parameters for the secondary cell; (See ¶0050, if the scell is added and assigned to synchronized Stag; See ¶0061, a dedicated parameter in Scell dedicated parameters may include the TAG ID of the Scell if the Scell belongs to an Stag) and the secondary cell is mapped to the secondary PUCCH group if the first control channel parameter is present in the RRC dedicated parameters for the secondary cell, otherwise the secondary cell is mapped to the primary PUCCH group (See ¶0058, rrc connection reconfiguration procedure may be to modify an RRC connection (e.g. to add scells); See ¶0061, scell tag configuration may be included in the scelltoaddmodlist; scelltoaddmodlist transmitted to a UE in RRC message ) transmitting channel state information of the secondary cell on the secondary PUCCH if the secondary cell being mapped to the secondary PUCCH group; (See ¶0061, A dedicated parameter in SCell dedicated parameters may include the TAG ID of the SCell if the SCell belongs to an sTAG; See ¶0108, Activating an SCell may imply applying normal SCell operation including CQI/PMI/RI/PTI reporting for the SCell; interpreted if the scell is activated in the secondary group the UE reports csi for that scell) based secondary PUCCH group based on the first control channel parameter being present in the RRC dedicated parameters for the secondary cell  (See ¶0058, rrc connection reconfiguration procedure may be to modify an RRC connection (e.g. to add scells); See ¶0061, scell tag configuration may be included in the scelltoaddmodlist; scelltoaddmodlist transmitted to a UE in RRC message ) and transmitting the channel state information of the secondary cell on the primary PUCCH if the secondary cell being mapped to the primary PUCCH group. (See ¶0061, If a dedicated TAG id parameter is not included in dedicated radio resource configuration of an SCell, it may be assumed that the SCell is assigned to the pTAG; Activating an SCell may imply applying normal SCell operation including CQI/PMI/RI/PTI reporting for the SCell; interpreted the scell is mapped to the Ptag the UE transmits the csi for that activated scell on primary tag) based on the first control channel parameter not being present in the RRC dedicated parameters for the secondary cell. (See ¶0061, If a dedicated TAG id parameter is not included in dedicated radio resource configuration of an SCell, it may be assumed that the SCell is assigned to the pTAG; Activating an SCell may imply applying normal SCell operation including CQI/PMI/RI/PTI reporting for the SCell; interpreted the scell is mapped to the Ptag the UE transmits the csi for that activated scell on primary tag)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
However, 3GPP in view of Dinan fails to disclose receiving a second message comprising parameters indicating a release of the one or more secondary cells in the secondary PUCCH group, and releasing each of the one or more secondary cells in the secondary PUCCH group based on the second message
Kwon receiving a second message comprising parameters (See ¶0172-0173) indicating a release of the one or more secondary cells in the secondary PUCCH group, (see 0171-TAG configuration information may be included in an RRC message in addition to a MAC message and transmitted; sEE 0172-an sCellToReleaseList-r10 field includes information on a list of secondary serving cells whose configuration will be released; sEE 0153-When all secondary serving cells within an sTAG are released and ii) when all the uplink component carriers of secondary serving cells within an sTAG are released.) and releasing each of the one or more secondary cells in the secondary PUCCH group based on the second message (sEE 0172-an sCellToReleaseList-r10 field includes information on a list of secondary serving cells whose configuration will be released; sEE 0153-When all secondary serving cells within an sTAG are released and ii) when all the uplink component carriers of secondary serving cells within an sTAG are released.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by 3GPP in view of Dinan to include .
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view Dinan, Kwon and Damnjanovic et al. (Pub. No. US 2015/0124743 A1; hereinafter Dam).
Regarding claims 4 and 14, 3GPP in view of Dinan and Kwon fails to disclose the channel state information comprises at least one of: a rank indicator; a channel quality indicator; or a precoding matrix indicator.
Dam discloses the channel state information comprises at least one of: a rank indicator; a channel quality indicator; or a precoding matrix indicator. (See ¶0074, simultaneous transmission CQI for the MeNodeB and SeNodeB; interpreted that first CQI is sent to the MeNodeB)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by 3GPP in view of Dinan to include first CQI is transmitted to the MeNodeB using the MCG configuration. The motivation to combine is to aggregate component carriers when communicating with a UE in order to increase the bandwidth (See ¶0005).
Response to Arguments
Applicant’s arguments with respect to claims toward claims 1 and 11, for limitations “receiving a second message comprising parameters indicating a release of the one or more secondary cells in the secondary PUCCH group, and releasing each of the one or more secondary cells in the secondary PUCCH group based on the second message” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Kwon et al. (Pub. No. US 2013/0250911 A1)-RRC connection reconfiguration message including the secondary serving cell configuration information for releasing the secondary serving cell is received, the UE releases the secondary serving cell from a TAG to which the secondary serving cell to be released belongs andn this aspect, the RRC connection reconfiguration message at the step S810 has a function of releasing a secondary serving cell and also ordering a TAG to be reorganized. If a pTAG and an sTAG are configured in the UE and the secondary serving cell of the sTAG is released when one secondary serving cell is included in the sTAG (See ¶0094).
Park et al. (Pub. No. US 2019/0053120 A1)- release a cell from a list of secondary cells for the wireless device, and/or may release corresponding configuration parameters for the cell as a secondary cell for the wireless device, based on one or more elements of the first message (See ¶0188).                                                                                                                                                              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/               Primary Examiner, Art Unit 2472